Citation Nr: 1439038	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  13-31 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss disability.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel





INTRODUCTION

The Veteran had active duty service from July 1953 to June 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem North Carolina.

The Board previously remanded this matter for additional development in February 2014.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R.
§ 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the further delay that a remand of this case will cause, the record is not ready for appellate review of the issue on appeal.  Additional development is required.

The Veteran is entitled to substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  Because there was not substantial compliance with the February 2014 remand directives, another remand is required.

In the prior remand, the Board directed that the VA examiner who examined the Veteran in March 2012 should review the claims file and provide an addendum opinion regarding the etiology of hearing loss and tinnitus.  The examiner was asked to address the Veteran's competent and credible lay assertions that he was exposed to acoustic trauma in service.  The remand also directed the examiner to consider the Veteran's assertion in the October 2013 VA Form 9 that his hearing loss began in service.  

Pursuant to the remand, the VA examiner completed an addendum opinion in April 2014.  The examiner stated that there was no documentation of an acoustic injury in service.  The examiner did not consider the Veteran's credible lay statements regarding noise exposure in service or the Veteran's statement in the VA Form 9 regarding hearing loss since service.  On remand, in order to ensure compliance with the February 2014 remand directives, the examiner must provide an opinion which takes into account the Veteran's lay statements regarding service noise exposure and his statement regarding hearing loss since service.  

Lastly, the Board notes that the VBMS file contains an addendum opinion from an audiologist, dated in February 2014.  The addendum does not contain the Veteran's name or claim number.  The opinion pertains to an individual who served between 1965 and 1968.  The service dates do not match those of the Veteran, as he served from 1953 to 1957.  The February 2014 addendum referred to a previous examination performed in Milwaukee, but the Veteran's examinations were performed in Winston-Salem.  The July 2014 SSOC which denied the claims considered the February 2014 addendum opinion.  However, given the discrepancies in the service dates and examination locations, it is apparent that the February 2014 addendum report does not pertain to the Veteran.  Therefore, it should not be considered by the RO in conjunction with his claims.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Return the Veteran's claims file to the VA examiner
who conducted the March 2012 hearing loss and tinnitus
examination and provided the April 2014 addendum opinion.  If that examiner is no longer available,
provide the Veteran s claims file to another similarly qualified clinician.  A new examination is required only if
deemed necessary by the examiner.

The claims folder and a copy of this remand must be
made available to the examiner for review and the
examiner must indicate that the claims file was reviewed.

      a) The examiner must be made aware of the
   Veteran's contention that he was exposed to
   acoustic trauma (e g , weaponry noise and
   nuclear detonations) during service and should be
   advised that his statements regarding such are
   competent and credible.

   b) The examiner must provide an opinion as to
   whether it is at least as likely as not (50 percent
   or greater probability) that the Veteran's bilateral
   hearing loss and tinnitus began during active
   service, or, are related to any incident of service
   to include noise exposure therein, or, with regard
   to sensorineural hearing loss, began within one
   year after discharge from active service.  The
   examiner must address the Veteran's assertion in
   his October 2013 VA Form 9 that his hearing
   loss began in service.
   
   c) The examiner must provide a complete
   explanation for his or her opinion(s) based on his
   or her clinical experience, medical expertise, and
   established medical principles.  If any of the
   above requested opinions cannot be made
   without resort to speculation the examiner must
   state this and specifically explain whether there is
   any potentially available information that, if
   obtained, would allow for a non-speculative
   opinion to be provided.

2.  Review the claims file and ensure that the requested
      development action has been completed.  If the
examination report does not include adequate responses to the specific opinions requested, it must be returned to
      the examiner for corrective action.

      3.  Thereafter, and after undertaking any additional
      development deemed necessary, readjudicate the issues
      on appeal.  If the benefits sought on appeal remain
      denied in whole or in part, the Veteran and his
      representative should be provided with a Supplemental
      Statement of the Case and be afforded reasonable
      opportunity to respond.  The case should then be
      returned to the Board for further appellate review if
      otherwise in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



